DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“chassis frame 14” (see parag. [0023] of the original specification).  
“second damper assembly 46b” (see parags. [0031] and [0032])
“damper assembly 46” (see parag. [0032])
Fig. 5 is objected to for the following informalities:
the lead line for ref. no. “94” points to the “rubber compression element 96” and not the “cavity 94”
the lead line for ref. no. “114” points to the “fastener 118” and not the “orifice 114”
the lead line for ref. no. “120” points to the “fastener 118” and not the “orifice 120”
the cross-hatching for the “rubber compression element 96” and the “stop 120” are improper because the cross-hatching used is not proper for a rubber material.  See the proper cross-hatching for a rubber material from the chart in MPEP 608.02(IX) DRAWING SYMBOLS reproduced below:

    PNG
    media_image1.png
    140
    208
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
It appears that parags. [0031] and [0032] of the original specification should be amended as follows in order to overcome the second two Drawings Objections set forth above:
[0031]	 A stop plate 84 is coupled to and extends upward from the support plate 80 so as to provide a backstop to interact with a second damper assembly  36b to prevent the breakaway boom section 32 from over pivoting when returning to a stored position. The second damper assembly  36b is disposed within the upper bracket arm 50 of the inner bracket 40 and extends through an orifice 86 formed in the inner wall 56 of the upper bracket arm 50. As shown in FIG. 3, the second damper assembly  36b is oriented generally perpendicular to the inner wall 56 of the upper bracket arm 50 as it extends outward thorough the orifice 86. The second damper assembly  36b is configured to prevent travel of the breakaway boom section 32 in its reverse direction beyond the stored position by engaging the outer bracket 42 and/or the breakaway boom section 32 at the stored position and preventing over pivoting of the breakaway boom section 32.
[0032] 	Next, FIG. 4 depicts a perspective view of a damper assembly  36. While the representative embodiment of the invention includes first and second damper assemblies  36a, 36b, other embodiments of the invention may use any number of damper assemblies  36 to assist in transitioning the breakaway boom section 42 between the stored position and the extended position. Each damper assembly  36 includes a housing 88 having a first end 90 and a second end 92. The housing 88 further includes a cavity 94 formed in the second end 92 thereof and extending toward the first end 90 thereof. One or more rubber compression elements 96, such as rubber disks, are disposed within the cavity 94 adjacent the first end 90 of the housing 88. That is, a first end 98 of the rubber disk 96 is at or proximate to the first end 90 of the housing 88.
In line 4 of parag. [0035], “plunger 110” should be replaced with --plunger 100--.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 5 of claim 1, “couple to” should be replaced with --coupled to--.
	In addition, in line 14 of claim 1, “a second end of the plunger” should be replaced with --the second end of the plunger--.
	Re Claim 8:  In line 4 of claim 8, “couple to” should be replaced with --coupled to--.
In addition, in line 14 of claim 8, “a second end of the plunger” should be replaced with --the second end of the plunger--.
	Re Claim 15:  In line 5 of claim 15, “couple to” should be replaced with --coupled to--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 6:  Claim 6 recites the limitation "the stop plate" in 2.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “mounting plate” introduced in claim 5. Clarification and correction are required. 
Re Claim 13:  Claim 13 recites the limitation “wherein the fastener extends through an orifice of the stop plate”.  This appears to be misdescriptive and/or inaccurate.  As can be seen in instant Fig. 3, the stop plate (84) is arranged on the breakaway boom section (32) to interact with the second damper assembly (36b).  Further, the second damper assembly (36b) is assembled to the secondary boom section (30) at wall (54) of the upper bracket arm (50) by way of a fastener (118; Fig. 5) extending through an orifice in the wall (as illustrated by mounting plate 116 in Fig. 5).  As such, the fastener does not extend through an orifice of the “stop plate” (84), but rather through an orifice in the “wall” (54).
For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the fastener extends through an orifice of the “wall” introduced in claim 12.  Clarification and correction are required. 
Re Claim 15:  Claim 15 recites the limitation "the stop" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to “a stop” of the damper system.  Clarification and correction are required. 
Re Claims 16-20:  These claims are considered indefinite because they depend from indefinite claim 15.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pilney (US Patent Application Publication 2016/0316737) in view of Domenig (US Patent 8,413,298).
	Re Claim 1:  Pilney discloses a boom breakaway hinge assembly with a damper system, the boom breakaway hinge assembly comprising: 
a first bracket (305; see Figs. 4-8) coupled to a boom section (100), the first bracket including a stop bracket (400) coupled thereto; 
a second bracket (195) couple to a second boom section (95); 
a damper system (supporting stop 405) including a damper assembly (comprising a “rubber contact pad”; see parag. [0029]) coupled to the stop bracket (400), 
wherein the first and second brackets (305, 195) are pivotably coupled to each other via a pivot hinge (365) along a pivot axis; 
wherein the second boom section (95) pivots about the pivot axis (with respect to the boom section 100) between an extended position (shown in solid lines in Fig. 8) and a stored position (shown in dashed lines in Fig. 8); and 
wherein the damper assembly (405) is configured to prevent over-pivoting and reduce load impact of the second boom section when pivoting to the extended position.

Pilney fails to explicitly discloses wherein:
the second boom section is a breakaway boom section; and
the damper assembly comprises: a housing having a first end, a second end, and a cavity formed in the second end thereof and extended toward the first end thereof; at least one compression element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one compression element; and a stop coupled to a second end of the plunger.

Re limitation (i): Examiner notes that Pilney discloses that the boom section (100) is a breakaway boom section and that the second boom section (95) is a secondary boom section.
Examiner notes that it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) [discussed in MPEP 2144.04]; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) [discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that the first bracket is attached to the secondary boom section (95) and the second bracket is attached to the breakaway boom section (100), since such a modification would require a mere reversal of parts that would be within the skill of the art.  Such a modification would result in an arrangement wherein the second boom section is a breakaway boom section, as required by claim 1.
 Re limitation (ii): Domenig teaches the use of a hinge assembly comprising a first member (21b), a second member (22a) pivotably connected to the first member, and a damper system (10; Fig. 1) configured to prevent over-pivoting and reduce impact of the second member when pivoting towards the first member, and further wherein the damper assembly comprises: a housing (133; Fig. 8) having a first end (132), a second end (131), and a cavity (134; Fig. 9) formed in the second end thereof and extended toward the first end thereof; at least one compression element (114) disposed within the cavity of the housing; a plunger (120) having a first end (122) and a second end (127), the first end of the plunger being disposed within the cavity (134) of the housing and in contact with the at least one compression element; and a stop (122) coupled to the second end of the plunger, for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that the damper assembly comprises: a housing having a first end, a second end, and a cavity formed in the second end thereof and extended toward the first end thereof; at least one compression element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one compression element; and a stop coupled to a second end of the plunger, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.
Re Claim 2:  Pilney, as modified in view of Domenig above, discloses a boom breakaway hinge assembly wherein the stop (405; Pilney Figs. 4-8) of the damper assembly is configured to interact with the second bracket (195) to prevent over-pivoting of the breakaway boom section when pivoting to the extended position.
Re Claim 3:  Pilney, as modified in view of Domenig above, discloses a boom breakaway hinge assembly wherein the stop (405; Pilney Figs. 4-8) of the damper assembly is configured to elastically deform (the stop being configured as a “rubber contact pad”; see Pilney parag. [0029]) upon impact with the second bracket to reduce load impact of the breakaway boom section when pivoting to the extended position.
Re Claim 4:  Domenig further teaches wherein the stop (122; Domenig Fig. 9) of the damper assembly exerts a force on the plunger (120) of the damper assembly, which exerts a force on the at least one compression element (114) of the plunger assembly upon impact of the stop with the second bracket; and wherein the at least one compression element (114) is configured to elastically deform in response to the force exerted by the plunger to reduce load impact of the second member when pivoting toward the first member, for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that the stop of the damper assembly exerts a force on the plunger of the damper assembly, which exerts a force on the at least one compression element of the plunger assembly upon impact of the stop with the second bracket; and wherein the at least one compression element is configured to elastically deform in response to the force exerted by the plunger to reduce load impact of the breakaway boom section when pivoting to the extended position, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pilney (US Patent Application Publication 2016/0316737) in view of Domenig (US Patent 8,413,298), as applied to claims 1-4 above, and further in view of Meyer US Patent Application Publication 2010/0219264).
	Re Claims 5-6, as best understood by the Examiner:  Pilney, as modified in view of Domenig above, discloses a boom breakaway hinge assembly significantly as claimed except wherein the damper assembly is coupled to a mounting plate of the stop bracket via a fastener (as is required by claim 5); and wherein the fastener extends through an orifice of the stop plate, through an orifice in the first end of the housing, through an orifice in the at least one compression element, and into an orifice formed in the first end of the plunger (as is required by claim 6).
Meyer teaches the use of a boom hinge assembly (see Figs. 3-5) comprising a first member (20), a second member (40) pivotally attached to the first member, and a damper assembly (200) coupled to the first member, and further wherein the damper assembly is coupled to a mounting plate (180) of a bracket of the first member via a fastener (205; Fig. 1); and wherein the fastener extends through an orifice of the stop plate (180), and into an orifice in the damper assembly, for the purpose of easily attaching the damper assembly to the first member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Pilney such that the damper assembly is coupled to a mounting plate of the stop bracket via a fastener (as is required by claim 5); and wherein the fastener extends through an orifice of the stop plate, and into an orifice in the damper assembly, as taught by Meyer, for the purpose of easily attaching the damper assembly to the first member.  Examiner notes that such a modification would result in an arrangement in which the fastener extends through an orifice in the first end of the housing, through an orifice in the at least one compression element, and into an orifice formed in the first end of the plunger (as is required by claim 6).
Re Claim 7:  Domenig further teaches wherein the stop (122; Domenig Fig. 9) includes an interfit element (see annotated Fig. 9 below) extending from a first end thereof and into an orifice formed in the second end of the plunger (120), for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).

    PNG
    media_image2.png
    517
    916
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that wherein the stop includes an interfit element extending from a first end thereof and into an orifice formed in the second end of the plunger, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.



Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application Publication 2016/0038961) in view of Domenig (US Patent 8,413,298).
	Re Claim 8:  Carlson discloses a boom breakaway hinge assembly (see Fig. 11A) with a damper system, the boom breakaway hinge assembly comprising: 
a first bracket (at the lower portion of rod 122; see annotated Fig. 11A below) coupled to a boom section (114); 
a second bracket (the end portion of breakaway wing 112, including joint end 117 and plate 118) couple to a breakaway boom section (112), the second bracket including a stop plate (the side plate of breakaway wing 112 near the joint end 117; see annotated Fig. 11A below) coupled thereto; 
a damper system (knob 130) including a damper assembly (“shock pads (e.g. the round rubber pads covering the knobs 130”; see parag. [0059]) coupled to an upper bracket arm (see annotated Fig. 11A below) of the first bracket,
wherein the first and second brackets are pivotably coupled to each other via a pivot hinge (at 122) along a pivot axis; 
wherein the breakaway boom section pivots about the pivot axis between an extended position (see Fig. 11A) and a stored position (when the breakaway wind 112 contacts knob 130; “the breakaway wing 112 is prevented by knobs 130 from swinging farther from alignment by more than about 110 degrees”; see parag. [0059]); and 
wherein the damper assembly (knob 130., including shock pads) is configured to prevent over-pivoting and reduce load impact of the breakaway boom section when pivoting to the stored position. 

Carlson fails to disclose the damper assembly comprising: a housing having a first end, a second end, and a cavity formed in the second end thereof and extended toward the first end thereof; at least one compression element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one compression element; and a stop coupled to a second end of the plunger.

    PNG
    media_image3.png
    494
    796
    media_image3.png
    Greyscale

Domenig teaches the use of a hinge assembly comprising a first member (21b), a second member (22a) pivotably connected to the first member, and a damper system (10; Fig. 1) configured to prevent over-pivoting and reduce impact of the second member when pivoting towards the first member, and further wherein the damper assembly comprises: a housing (133; Fig. 8) having a first end (132), a second end (131), and a cavity (134; Fig. 9) formed in the second end thereof and extended toward the first end thereof; at least one compression element (114) disposed within the cavity of the housing; a plunger (120) having a first end (122) and a second end (127), the first end of the plunger being disposed within the cavity (134) of the housing and in contact with the at least one compression element; and a stop (122) coupled to the second end of the plunger, for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carlson such that the damper assembly comprises: a housing having a first end, a second end, and a cavity formed in the second end thereof and extended toward the first end thereof; at least one compression element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one compression element; and a stop coupled to a second end of the plunger, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.
Re Claim 9:  Carlson, as modified in view of Domenig above, discloses a boom breakaway hinge assembly wherein the stop (405; Pilney Figs. 4-8) of the damper assembly is configured to interact with the second bracket to prevent over-pivoting of the breakaway boom section (112; Carlson Fig. 11A) when pivoting to the stored position.
Re Claim 10:  Carlson, as modified in view of Domenig above, discloses a boom breakaway hinge assembly wherein the stop (130; Carlson Fig. 11A) of the damper assembly is configured to elastically deform (the stop being configured as “shock pads (e.g. the round rubber pads covering the knobs 130”; see Carlson parag. [0059]) upon impact with the stop plate to reduce load impact of the breakaway boom section when pivoting to the stored position.
Re Claim 11:  Domenig further teaches wherein the stop (122; Domenig Fig. 9) of the damper assembly exerts a force on the plunger (120) of the damper assembly, which exerts a force on the at least one compression element (114) of the plunger assembly upon impact of the stop with the second bracket; and wherein the at least one compression element (114) is configured to elastically deform in response to the force exerted by the plunger to reduce load impact of the second member when pivoting toward the first member, for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that the stop of the damper assembly exerts a force on the plunger of the damper assembly, which exerts a force on the at least one compression element of the plunger assembly upon impact of the stop with the second bracket; and wherein the at least one compression element is configured to elastically deform in response to the force exerted by the plunger to reduce load impact of the breakaway boom section when pivoting to the extended position, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.
Re Claim 14:  Carlson further discloses a boom breakaway hinge assembly wherein the second bracket (the end portion of breakaway wing 112) further includes a support plate (see annotated Fig. 11A above) extending from outward therefrom; and wherein the stop plate (see annotated Fig. 11A above) is configured to extend upward from the support plate.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application Publication 2016/0038961) in view of Domenig (US Patent 8,413,298), as applied to claims 8-11 and 14 above, and further in view of Meyer US Patent Application Publication 2010/0219264).
	Re Claims 12-13, as best understood by the Examiner:  Pilney, as modified in view of Domenig above, discloses a boom breakaway hinge assembly significantly as claimed except wherein the damper assembly is coupled to a mounting plate of the stop bracket via a fastener (as is required by claim 12); and wherein the fastener extends through an orifice of the stop plate, through an orifice in the first end of the housing, through an orifice in the at least one compression element, and into an orifice formed in the first end of the plunger (as is required by claim 13).
Meyer teaches the use of a boom hinge assembly (see Figs. 3-5) comprising a first member (20), a second member (40) pivotally attached to the first member, and a damper assembly (200) coupled to the first member, and further wherein the damper assembly is coupled to a mounting plate (180) of a bracket of the first member via a fastener (205; Fig. 1); and wherein the fastener extends through an orifice of the stop plate (180), and into an orifice in the damper assembly, for the purpose of easily attaching the damper assembly to the first member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Pilney such that the damper assembly is coupled to a mounting plate of the stop bracket via a fastener (as is required by claim 12); and wherein the fastener extends through an orifice of the stop plate, and into an orifice in the damper assembly, as taught by Meyer, for the purpose of easily attaching the damper assembly to the first member.  Examiner notes that such a modification would result in an arrangement in which the fastener extends through an orifice in the first end of the housing, through an orifice in the at least one compression element, and into an orifice formed in the first end of the plunger (as is required by claim 13).

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application Publication 2016/0038961) in view of Pilney (US Patent Application Publication 2016/0316737) and Domenig (US Patent 8,413,298).
	Re Claim 15, as best understood by the Examiner:  Carlson discloses a breakaway hinge assembly with a damper system, the boom breakaway hinge assembly comprising: 
a first bracket (at the lower portion of rod 122; see annotated Fig. 11A above) coupled to a boom section (114), 
a second bracket (the end portion of breakaway wing 112, including joint end 117 and plate 118) couple to a breakaway boom section (112), the second bracket including a stop plate (the side plate of breakaway wing 112 near the joint end 117; see annotated Fig. 11A below) coupled thereto; 
a damper system including a second damper assembly (knob 130, including “shock pads (e.g. the round rubber pads covering the knobs 130”; see parag. [0059]) coupled to an upper bracket arm (see annotated Fig. 11A above) of the first bracket, 
wherein the first and second brackets are pivotably coupled to each other via a pivot hinge (at 122) along a pivot axis; 
wherein the breakaway boom section (112) pivots about the pivot axis between a first position (see Fig. 11A) and a second position (when the breakaway wind 112 contacts knob 130; “the breakaway wing 112 is prevented by knobs 130 from swinging farther from alignment by more than about 110 degrees”; see parag. [0059]); and
wherein the second damper assembly (knob 130) is configured to prevent over-pivoting and reduce load impact of the breakaway boom section when pivoting to the second position.

Carlson fails to explicitly disclose the following:
the first bracket including a stop bracket coupled thereto; the damper system including a first damper assembly coupled to the stop bracket; wherein the first damper assembly is configured to prevent over-pivoting and reduce load impact of the breakaway boom section when pivoting to the first position; and
each damper assembly comprising: a housing having a cavity formed therein; at least one rubber element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one rubber element, the second end of the plunger being disposed outside the cavity of the housing; and the stop coupled to the second end of the plunger.

Re limitation (i): Pilney teaches the use of a boom hinge assembly comprising a first bracket (305; see Figs. 4-8) coupled to a boom section (100), the first bracket including a stop bracket (400) coupled thereto; a second bracket (195) couple to a second boom section (95), wherein the first and second brackets (305, 195) are pivotably coupled to each other via a pivot hinge (365) along a pivot axis; wherein the second boom section (95) pivots about the pivot axis (with respect to the boom section 100) between a first position (shown in solid lines in Fig. 8) and a second position (shown in dashed lines in Fig. 8); and further including a damper system including a first damper assembly (supporting stop 405 comprising a “rubber contact pad”; see parag. [0029]) coupled to the stop bracket (400), wherein the damper assembly (405) is configured to prevent over-pivoting and reduce load impact of the second boom section when pivoting to the first position, for the purpose of providing stability and protection of the components when pivoted to the first position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carlson such that the first bracket including a stop bracket coupled thereto; the damper system including a first damper assembly coupled to the stop bracket; wherein the first damper assembly is configured to prevent over-pivoting and reduce load impact of the breakaway boom section when pivoting to the first position, as taught by Pilney, for the purpose of providing stability and protection of the components when pivoted to the first position.
Re limitation (ii): Domenig teaches the use of a hinge assembly comprising a first member (21b), a second member (22a) pivotably connected to the first member, and a damper system (10; Fig. 1) configured to prevent over-pivoting and reduce impact of the second member when pivoting towards the first member, and further wherein the damper assembly comprises: a housing (133; Fig. 8) having a first end (132), a second end (131), and a cavity (134; Fig. 9) formed in the second end thereof and extended toward the first end thereof; at least one rubber element (114) disposed within the cavity of the housing; a plunger (120) having a first end (122) and a second end (127), the first end of the plunger being disposed within the cavity (134) of the housing and in contact with the at least one compression element; and a stop (122) coupled to the second end of the plunger, for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pilney such that each damper assembly comprises: a housing having a first end, a second end, and a cavity formed in the second end thereof and extended toward the first end thereof; at least one rubber element disposed within the cavity of the housing; a plunger having a first end and a second end, the first end of the plunger being disposed within the cavity of the housing and in contact with the at least one compression element; and a stop coupled to a second end of the plunger, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.
Re Claim 16:  Carlson, as modified in view of Pilney and Domenig above, discloses a boom breakaway hinge assembly wherein the stop (405; Pilney Figs. 4-8) of the first damper assembly is configured to interact with the second bracket (195) to prevent over-pivoting of the breakaway boom section when pivoting to the first position; and
wherein the stop (130; Carlson Fig. 11A) of the second damper assembly is configured to elastically deform (the stop being configured as “shock pads (e.g. the round rubber pads covering the knobs 130”; see Carlson parag. [0059]) upon impact with the stop plate to reduce load impact of the breakaway boom section when pivoting to the second position.
Re Claim 17:  Carlson, as modified in view of Pilney and Domenig above, discloses a boom breakaway hinge assembly wherein the stop (405; Pilney Figs. 4-8) and at least one rubber element of the first damper assembly is configured to elastically deform (the stop being configured as a “rubber contact pad”; see Pilney parag. [0029]) in response to the impact of the stop with the second bracket to reduce load impact of the breakaway boom section when pivoting to the first position; and
wherein the stop (130; Carlson Fig. 11A) and the at least one rubber element of the second damper assembly is configured to elastically deform (the stop being configured as “shock pads (e.g. the round rubber pads covering the knobs 130”; see Carlson parag. [0059]) in response to the impact of the stop with the stop plate to reduce load impact of the breakaway boom section when pivoting to the second position.
Re Claim 20:  Carlson further discloses a boom breakaway hinge assembly wherein the second bracket (the end portion of breakaway wing 112) further includes a support plate (see annotated Fig. 11A above) extending from outward therefrom; and wherein the stop plate (see annotated Fig. 11A above) is configured to extend upward from the support plate.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application Publication 2016/0038961) in view of Pilney (US Patent Application Publication 2016/0316737) and Domenig (US Patent 8,413,298), as applied to claims 15-17 and 20 above, and further in view of Meyer US Patent Application Publication 2010/0219264).
	Re Claim 18:  Pilney, as modified in view of Domenig above, discloses a boom breakaway hinge assembly significantly as claimed except wherein the first damper assembly is coupled to the stop plate via a fastener that extends through a first end of the housing, through the at least one rubber element, and into the first end of the plunger; and wherein the second damper assembly is coupled to a wall of the upper bracket via a fastener that extends through a first end of the housing, through the at least one rubber element, and into the first end of the plunger.
Meyer teaches the use of a boom hinge assembly (see Figs. 3-5) comprising a first member (20), a second member (40) pivotally attached to the first member, and a damper assembly (200) coupled to the first member, and further wherein the damper assembly is coupled to a mounting plate (180) of a bracket of the first member via a fastener (205; Fig. 1); and wherein the fastener extends through an orifice of the stop plate (180), and into an orifice in the damper assembly, for the purpose of easily attaching the damper assembly to the first member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Carlson such that each damper assembly is coupled to a mounting plate of the respective bracket via a fastener; and wherein the fastener extends through an orifice of the mounting plate, and into an orifice in the damper assembly, as taught by Meyer, for the purpose of easily attaching the damper assembly to the first member.  Examiner notes that such a modification would result in an arrangement in which the first damper assembly is coupled to the stop plate via a fastener that extends through a first end of the housing, through the at least one rubber element, and into the first end of the plunger; and wherein the second damper assembly is coupled to a wall of the upper bracket via a fastener that extends through a first end of the housing, through the at least one rubber element, and into the first end of the plunger.
Re Claim 19:  Domenig further teaches wherein the stop (122; Domenig Fig. 9) includes an interfit element (see annotated Fig. 9 above) extending from a first end thereof and into an orifice formed in the second end of the plunger (120), for the purpose of allowing for an adjustable amount of dampening (see Col. 1 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Carlson such that wherein the stop of each damper includes an interfit element extending from a first end thereof and into an orifice formed in the second end of the plunger, as taught by Domenig, for the purpose of allowing for an adjustable amount of dampening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678